      Case 17-90223-CL                Filed 05/24/21            Entered 05/25/21 14:45:38    Doc 62   Pg. 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                           Minute Order
Hearing Information:
          ADV: 17-90223                                                                                                 0
          ERIC O. GARTEN VS STEVEN DEUPREE
                Debtor:         STEVEN DEUPREE
         Case Number:           17-05607-CL7          Chapter: 7
   Date / Time / Room:          MONDAY, MAY 24, 2021 10:00 AM DEPARTMENT 5
    Bankruptcy Judge:           CHRISTOPHER B. LATHAM
     Courtroom Clerk:           JILLMARIE MCGREW
      Reporter / ECR:           JENNIFER GIBSON
Matter:
          PRE-TRIAL STATUS CONFERENCE (restored fr. 3/8/21)



Appearances:
       PAUL J LEEDS, ATTORNEY FOR STEVEN DEUPREE (telephonic)

       No appearance made by Atty for Plaintiff/Eric O. Garten (re Atty Daniel I. Barness)

Disposition:                                                                                                0

       Court notes the nonappearance by Atty Barness at the 5/24/21 hearing.
       Multiple times he has missed court. Again, he has missed court today.
       His nonappearance at the 5/24/21 hearing is unexplained & unexcused.

       Atty Leeds explained that a Rule 9019 motion is not necessary because the settlement
       of this matter does not impact the estate or distribution from the estate, and the Trustee
       had already adjudicated the underlying claim amount in question. Court agrees.

       Therefore, it appears that only a notice of dismissal will be necessary.
       Court directs Atty Leeds to file that in compliance w/Rule 7041 no later than 6/30/21.
       Alternatively, if for some reason Mr. DeuPree wishes to have a Rule 9019 motion, he can file that.
       Again, the filing deadline for that motion will be 6/30/21.

       With that, pre-trial status conference taken off calendar.




Page 1 of 1                                                                                           5/25/2021 2:43:31PM
